OFFICE   OF   THE   AlTORNEY     GENERAL   OF   TEXAS
                        AUSTIN

                      2, -8-     99




                                                        ..
HI+.   Joe Besty,      p.    t



A       =    86     V.S.C.A.        1 SW2   prorlAe8   in part   a8   r0uin8
             "Iladarrqtulmtionspremrlbaa by the corn--'
       alraiona   wltb the wwov81 OS the fhomtar~
       ao tax under thi8 ohepter a&all be l8poaedwbb
       reaped   to the ae or any artlolo- - -
             ”. . . .
                                                                                    \




             Xt rlll        b8 aotleetl     th8t   the tax h akrtbm       l8 Se




                                                    By /a/ 3. Dean MOorheed
RDMriitbb                                                               A88lRten%

APi~%OV%O
        F%%. 8, 1044
/8/ CIMY~T    SOlleTa
ATTOR%%YC~3AL           OFTEXAS

APPROVED OPJ.%IO%       COMMlTlX%
By-B.‘iF.%.,(lheirmm